
	

115 HR 4635 : To direct the Secretary of Veterans Affairs to increase the number of peer-to-peer counselors providing counseling for women veterans, and for other purposes.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4635
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to increase the number of peer-to-peer counselors
			 providing counseling for women veterans, and for other purposes.
	
	
		1.Peer support counseling program for women veterans
 (a)In generalSection 1720F(j) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
					(4)
 (A)As part of the counseling program under this subsection, the Secretary shall emphasize appointing peer support counselors for women veterans. To the degree practicable, the Secretary shall seek to recruit women peer support counselors with expertise in—
 (i)female gender-specific issues and services; (ii)the provision of information about services and benefits provided under laws administered by the Secretary; or
 (iii)employment mentoring. (B)To the degree practicable, the Secretary shall emphasize facilitating peer support counseling for women veterans who are eligible for counseling and services under section 1720D of this title, have post-traumatic stress disorder or suffer from another mental health condition, are homeless or at risk of becoming homeless, or are otherwise at increased risk of suicide, as determined by the Secretary.
 (C)The Secretary shall conduct outreach to inform women veterans about the program and the assistance available under this paragraph.
 (D)In carrying out this paragraph, the Secretary shall coordinate with such community organizations, State and local governments, institutions of higher education, chambers of commerce, local business organizations, organizations that provide legal assistance, and other organizations as the Secretary considers appropriate.
 (E)In carrying out this paragraph, the Secretary shall provide adequate training for peer support counselors, including training carried out under the national program of training required by section 304(c) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note)..
 (b)FundingThe Secretary of Veterans Affairs shall carry out paragraph (4) of section 1720F(j) of title 38, United States Code, as added by subsection (a), using funds otherwise made available to the Secretary. No additional funds are authorized to be appropriated by reason of such paragraph.
 (c)Report to CongressNot later than 2 years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the peer support counseling program under section 1720F(j) of title 38, United States Code, as amended by this section. Such report shall include—
 (1)the number of peer support counselors in the program; (2)an assessment of the effectiveness of the program; and
 (3)a description of the oversight of the program.  Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk 